Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Claim Objections
Claims 1, 4, 8, and 10 are objected to because of the following informalities: 
Claism 1, 4, 8, and 10 inconsistently refer to “the molded part” and “the part.” Making these limitations uniform would improve clarity. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solerno (US Pat No 4,208,176, hereinafter “Solerno”).

Regarding claim 1, Solerno teaches an injection molding system (the material worked upon does not limit an apparatus claim, see MPEP 2115) comprising: 
an injection molding machine (see Fig. 2 showing the machine in the upper portion of the figure) comprising an injection unit and a mold forming a mold cavity (mold 17, Fig. 2), the injection unit adapted to receive and inject a molten (col. 1 ll. 17-35 teaches injecting molten plastic and cooling the molten plastic) expanding crosslinking plastic material (the material worked upon does not limit an apparatus claim, see MPEP 2115) into the mold cavity to form a molded part; 
a controller (see Fig. 2’s lower half showing the circuit diagram for a controller to control the operation including AND, OR, and NOT gates) adapted to control operation of the injection molding machine; and 
one or more sensors (temperature transducer 35; pressure transducer 19) coupled to the injection molding machine (see Fig. 2 showing the circuit diagram coupling) and the controller (see Fig. 2 showing the circuit diagram coupling); 
wherein at least one of the one or more sensors is adapted to measure at least one non- time dependent variable (see Fig. 2; col. 2 ll. 16-37 teach that pressure and/or temperature are measured throughout the molding process as time-independent variables; for example col. 4 l. 47 to col. 5 l. 33 teach that a holding stage commences after reaching dynamic pressure injection set point) during the injection mold cycle, wherein the controller is adapted to commence a hold profile (see Fig. 2; col. 4 l. 47 to col. 5 l. 33 teach that a holding stage commences after reaching dynamic pressure injection set point) for the expanding crosslinking polymer part and is further adapted to cause the molded part to be ejected (col. 5 l. 55 to col. 6 l. 47 teach that the part is ejected when the dynamic cool/cure pressure set point or the dynamic temperature set point are reached) from the mold cavity upon completing the hold profile and commence a cure profile (the part continues to cool as it is ejected from the mold cavity; col. 5 l. 55 to col. 6 l. 47 teach the use of a dynamic cool/cure pressure set point or dynamic cool/cure temperature set point during a curing phase) for the molded part.

Regarding claim 2, Solerno teaches wherein the controller commences (see the circuit diagram in Fig. 2) the hold profile by commencing the hold profile when the measured at least one non-time dependent variable reaches (see Fig. 2; col. 4 l. 47 to col. 5 l. 33 teach that a holding stage commences after reaching dynamic pressure injection set point) a first threshold value, restricting (col. 5 ll. 31-32 teaches that the injection stage is terminated and the holding stage commences) additional molten expanding crosslinking polymer (the material worked upon does not limit an apparatus claim, see MPEP 2115) from being injected into the mold cavity, and terminating (col. 5 ll. 34-54 teach that dynamic hold pressure set point is reached a dynamic pressure holding transfer signal is initiated, which ends the holding stage) the hold profile when the measured at least one non-time dependent variables reaches a second threshold value

Regarding claim 3, Solerno teaches wherein the first threshold value is indicative of the mold cavity being substantially full of molten expanding cross linking polymer (col. 4 l. 63 to col. 5 l. 33 teaches that the dynamic injection set pressure is the pressure reached in the mold cavity during injection at which it is insured that the shot will completely fill the mold cavity if the predetermined holding pressure is maintained on the screw and at which the injection pressure can thus be changed to the holding pressure.).

Regarding claim 4, Solerno teaches wherein the second threshold value is indicative of the part being structurally sound (col. 5 ll. 34-54 teaches the dynamic holding set pressure is the pressure in the mold cavity after injection at which it is insured that the plastic in the mold has sufficiently solidified to maintain its shape or not be otherwise adversely affected without the external holding pressure exerted by the screw.).

Regarding claim 5, Solerno teaches wherein the measured at least one non-time dependent variable comprises a cavity pressure value (col. 2 ll. 16-37 teach that pressure may be measured throughout the molding process as a time-independent variable).

Regarding claim 6, Solerno teaches wherein the hold profile commences at a substantially constant pressure (Solerno refers to it as the dynamic holding “set” pressure; col. 5 ll. 55-68 teaches that the dynamic holding set pressure is set at dynamic holding pressure set point 27; see Fig. 2).

Regarding claim 7, Solerno teaches wherein commencing the cure profile comprises: 
further measuring a different non-time dependent variable (col. 6 ll. 20-47 teaches dynamic temperature cool/cure set point may be employed; col. 5 l. 55 to col. 6 l. 19 teach the use of a dynamic cool/cure set pressure; further col. 7 ll. 57-65 teach that any time-independent parameters may be used, such as pressures or temperatures in the screw nozzle); and 
upon the measured different non-time dependent variables reaching a third threshold value, terminating the hold profile (col. 7 ll. 24-33 teach that ejection happens following the signal from dynamic pressure cool/cure transfer signal or dynamic temperature cool/cure transfer signal and the cool/cure stage is terminated).

Regarding claim 8, Solerno teaches wherein the third threshold value is indicative of the part being structurally sound (col. 6 ll. 20-47 teaches that the dynamic cool/cure set temperature is the temperature in the mold cavity after injection at which it is insured that the plastic in the mold has sufficiently solidified to be ejected without deforming or otherwise adversely affecting the molded part).

Regarding claim 9, Solerno teaches wherein the measured different non-time dependent variable comprises a pressure value (under broadest reasonable interpretation a “different” non-time dependent variable may be a different type of non-time dependent variable, i.e. temperature vs. pressure, or it may be a non-time dependent variable probed at a different time; col. 5 l. 55 to col. 6 l. 19 teach the use of a dynamic cool/cure set pressure; this dynamic cool/cure set pressure is different from the dynamic pressure injection set point).

Regarding claim 10, Solerno teaches wherein commencing the cure profile comprises allowing the part to cool for a predetermined amount of time (naturally the part will cool outside of the mold for a period of time until it reaches ambient temperature; Solerno identifies dynamic pressure cool/cure set point and dynamic temperature cool/cure set point in Fig. 2, thus cooling may occur; col. 4 ll. 24-25 teach that during the cool/cure stage the plastic is allowed to cool, in the case of a thermoplastic resin).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742